DETAILED ACTION
This FINAL action is in response to Application No. 16/975,798 originally filed 02/20/2020. The amendment presented on 01/18/2021 which provides amendments to claims 1, 6, 8-15, and adds new claim 21 is hereby acknowledged. Currently Claims 1-6 and 8-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/18/2021 have been fully considered but they are not persuasive. Kim in another portion of the reference expressly discloses “a display device including a demux circuit may have a structure (DCS Demux) in which two data lines are alternately connected to pixels of one column” and a driving scheme that “while one of the two adjacent data lines is floated, a data signal is supplied to the other data line.”. It is therefore respectfully submitted the prior art still reads on the claimed invention and will be currently maintained. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Patent Application Publication No. 2017/0076665 A1 hereinafter Kim Tsuda et al. U.S. Patent Application Publication No. 2008/0309599 A1 hereinafter Tsuda.

Consider Claim 1:
	Kim discloses a display device, comprising: (Kim, See Abstract.)
	a display unit comprising (Kim, [0023], “FIG. 1 illustrates an embodiment of a display device which includes a pixel area 10, a scan driver 20, a data driver 30, a demultiplexer (demux) circuit 40, and a timing controller 50.  The pixel area 10 includes a plurality of pixels Px connected to scan lines S1 to Sn and data lines D1 to Dm and arranged in a matrix form.”)
	a first pixel, a second pixel disposed adjacent to the first pixel in a first direction, a third pixel disposed adjacent to the first pixel in a second direction crossing the first direction, and a fourth pixel disposed adjacent to the third pixel in the first direction, wherein each of the first to fourth pixels comprises a first sub-pixel and a second sub-pixel (Kim, [0034-0035], See at least Fig. 2 elements R B G1 and G2.)
	a data driver configured to output a plurality of data voltages; (Kim, [0027], “The data driver 30 supplies the data signal via a plurality of source channels SC1 to SCj.  The source channels SC1 to SCj are connected to the demux circuit 40.”)
	a selective output unit configured to output the data voltages to the first to fourth pixels … for each of a plurality of frames; and (Kim, [0028], “The demux circuit 40 is connected between the data driver 30 and the data lines D1 to Dm.  The demux circuit 40 selectively connects the data lines D1 to Dm with the source channels SC1 to SCj in response to a demux control signals CSx.”)
	a scan driver configured to output a first scan signal to the first pixel and the second pixel, and to output a second scan … the first scan signal to the third pixel and the fourth pixel. (Kim, [0026], “The scan driver 20 is connected to scan lines S1 to Sn and generates the scan signal in response to a scan driving control signal SCS of the timing controller 50.  The generated scan signal is output to the scan lines S1 to Sn.  In one exemplary embodiment, the scan driver 20 may include a plurality of stage circuits for sequentially supplying the scan signal to the scan lines S1 to Sn.  When the scan signal is sequentially supplied to the scan lines S1 to Sn, the pixels Px may be selected in a row-by-row fashion.”)
	wherein the first sub-pixel of each of the first pixel and the third pixel displays a same color, and wherein, in an Nh frame of the plurality of frames, the first sub-pixel of the first pixel stores the data voltage of the first pixel in a floating state with the data driver, and the first sub- pixel of the third pixel stores the data voltage of the third pixel in a connection state with the data driver. (Kim, [0072] “By way of summation and review, a display device including a demux circuit may have a structure (DCS Demux) in which two data lines are alternately connected to pixels of one column.  In this case, data lines adjacent to each other are between pixels of two columns.  During driving, while one of the two adjacent data lines is floated, a data signal is supplied to the other data line.  The data voltage corresponding to the data signal provided at the previous timing is already stored in the floated data line.  In this case, coupling between the adjacent data lines occurs.  Thus, the data voltage stored in the floated data line varies, thereby causing deterioration or distortion in image quality.” [0073] “In accordance with one or more of the aforementioned embodiments, a demux circuit may be controlled such that data signals are simultaneously applied to the different data lines between the pixels of adjacent columns, thereby preventing deterioration and distortion in image quality due to coupling between adjacent data lines.”)
	Kim while teaching the known components and driving the demux circuit 40 does not specify in a different order for each of a plurality of frames, and delayed scan signals.
	Tsuda however teaches that it was a known technique by those having ordinary skill in the art before the effective filing date of the invention to provide that pixels be driven in a different order for each of a plurality of frames, and  (Tsuda, [0116], [0117], “Alternatively, as shown in FIG. 10, it is also preferable that while the driving order of the pixels may be different from one line to another, the driving order of the pixels may be different from one frame to another.”)
	and delayed scan signals. (Tsuda, [0113], “In the above description, the first driven pixel is B1 and the last driven pixel is B2.  Alternatively, as shown in FIG. 5, the first driven pixel may be B2 and the last driven pixel may be B1.  In this case, the driving signals supplied from the liquid crystal driver 3 are as shown in FIG. 6.  Note here that as long as the first and the last driven pixels are blue, the second to fifth driving order of the pixels can be any order, from which similar effects can be obtained.)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to drive pixels in a different order and delayed signals as this was a known technique in view of Tsuda and would have been utilized for the purpose of the contrast of the pixels will be varied from one gate line to another, and the contrast of the pixels will be varied also from one frame to another.  Therefore, the bright and dark pixels are arranged spatially in a staggered manner, thus further obscuring a display unevenness. (Tsuda, [0117])
	
Consider Claim 14:
	Kim discloses a method of driving a display device, comprising: (Kim, See Abtsract.)
	outputting a plurality of data voltages by a data driver to a first pixel of a display unit, a second pixel of the display unit, a third pixel of the display unit, and a fourth pixel of the display unit …. for each of a plurality of frames, (Kim, [0027], “The data driver 30 supplies the data signal via a plurality of source channels SC1 to SCj.  The source channels SC1 to SCj are connected to the demux circuit 40.”)
	wherein the second pixel is disposed adjacent to the first pixel in a first direction, the third pixel is disposed adjacent to the first pixel in a second direction crossing the (Kim, [0034-0035], See at least Fig. 2 elements R B G1 and G2.)
	wherein each of the first to fourth pixels comprises a first sub-pixel and a second sub-pixel; (Kim, [0034], “In the current exemplary embodiment, the red pixel R, the first green pixel G1, the blue pixel B, and the second green pixel G2 are sequentially arranged in the i-th row, and the four pixels R, G1, B, and G2 form a first pixel group PG1.  In addition, the four pixels R, G1, B, and G2 arranged in the same sequence along the horizontal line form a second pixel group PG2.”)
	outputting a first scan signal to the first pixel and the second pixel; and outputting a second scan signal … from the first scan signal to the third pixel and the fourth pixel. (Kim, [0026], “The scan driver 20 is connected to scan lines S1 to Sn and generates the scan signal in response to a scan driving control signal SCS of the timing controller 50.  The generated scan signal is output to the scan lines S1 to Sn.  In one exemplary embodiment, the scan driver 20 may include a plurality of stage circuits for sequentially supplying the scan signal to the scan lines S1 to Sn.  When the scan signal is sequentially supplied to the scan lines S1 to Sn, the pixels Px may be selected in a row-by-row fashion.”)
	wherein the first sub-pixel of each of the first pixel and the third pixel displays a same color, and wherein, in an Nh frame of the plurality of frames, the first sub-pixel of the first pixel stores the data voltage of the first pixel in a floating state with the data driver, and the first sub- pixel of the third pixel stores the data voltage of the third pixel in a connection state with the data driver. (Kim, [0072] “By way of summation and review, a display device including a demux circuit may have a structure (DCS Demux) in which two data lines are alternately connected to pixels of one column.  In this case, data lines adjacent to each other are between pixels of two columns.  During driving, while one of the two adjacent data lines is floated, a data signal is supplied to the other data line.  The data voltage corresponding to the data signal provided at the previous timing is already stored in the floated data line.  In this case, coupling between the adjacent data lines occurs.  Thus, the data voltage stored in the floated data line varies, thereby causing deterioration or distortion in image quality.” [0073] “In accordance with one or more of the aforementioned embodiments, a demux circuit may be controlled such that data signals are simultaneously applied to the different data lines between the pixels of adjacent columns, thereby preventing deterioration and distortion in image quality due to coupling between adjacent data lines.”)
	Kim while teaching the known components and driving the demux circuit 40 does not specify in a different order for each of a plurality of frames, and delayed scan signals.
	Tsuda however teaches that it was a known technique by those having ordinary skill in the art before the effective filing date of the invention to provide that pixels be driven in a different order for each of a plurality of frames, and  (Tsuda, [0116], [0117], “Alternatively, as shown in FIG. 10, it is also preferable that while the driving order of the pixels may be different from one line to another, the driving order of the pixels may be different from one frame to another.”)
	and delayed scan signals. (Tsuda, [0113], “In the above description, the first driven pixel is B1 and the last driven pixel is B2.  Alternatively, as shown in FIG. 5, the first driven pixel may be B2 and the last driven pixel may be B1.  In this case, the driving signals supplied from the liquid crystal driver 3 are as shown in FIG. 6.  Note here that as long as the first and the last driven pixels are blue, the second to fifth driving order of the pixels can be any order, from which similar effects can be obtained.)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to drive pixels in a different order and delayed signals as this was a known technique in view of Tsuda and would have been utilized for the purpose of the contrast of the pixels will be varied from one gate line to another, and the contrast of the pixels will be varied also from one frame to another.  Therefore, the bright and dark pixels are arranged spatially in a staggered manner, thus further obscuring a display unevenness. (Tsuda, [0117])
Allowable Subject Matter
Claim 21 is allowed.
Claims 2, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2021. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Further information regarding this program can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 or simply search AFCP in the search box on the uspto.gov website.
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a current or previous PTO-892 reads upon the applicants claims in part, in whole and/or gives a general reference to the knowledge and skill of persons having ordinary skill in the art before the effective filing date of the invention(or at the time of the invention for pre-AIA  cases). Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record. 
	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim(s), other passages and figures may/will apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/Primary Examiner, Art Unit 2626